Citation Nr: 0213117	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran reportedly had active duty service from June 1996 
to November 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran originally requested a Board hearing, but 
subsequently changed his request to an RO hearing.  Such a 
hearing was conducted at the RO in June 2001. 


FINDING OF FACT

The veteran suffers from chronic lumbar strain which was 
first manifested during his period of active duty service. 


CONCLUSION OF LAW

Chronic lumbar strain was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2001 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and the report of a January 2000 VA 
examination.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of service medical records reveal complaints of low 
back pain.  At the time of his separation examination in 
November 1999, the veteran reported low back pain off and on 
for the previous two years.  However, clinical examination of 
the spine in November 1999 was normal.  The Board notes here 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

However, the examiner who conducted the VA examination in 
January 2000 rendered a diagnosis of lumbar strain.  
Nevertheless, this diagnosis is somewhat confusing in that 
the examiner also indicated that there were no abnormal 
clinical findings and that the disorder was asymptomatic at 
that time.  However, the examiner did note that the history 
was compatible with recurrence.  

It appears that there is persuasive evidence of low back 
symptoms during service, and there is a medical diagnosis of 
lumbar strain made just two months after the veteran's 
discharge from service.  The essential question appears to be 
whether the diagnosed lumbar strain is chronic, or whether it 
may be an acute strain which will resolve.  Unfortunately, 
the medical examiner's comments do not clearly show whether 
the examiner believed the strain to be chronic.  The examiner 
did, however, comment that the history was compatible with 
recurrence.  Under these circumstance, the Board finds that 
there is an approximate balance of the positive evidence with 
the negative evidence on the question of whether the 
medically diagnosed lumbar strain is chronic so as to permit 
a grant of service connection.  In such a situation, the 
question is to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic lumbar strain 
is warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

